286 S.W.3d 676 (2008)
Erica James ROPER, Appellant,
v.
ARKANSAS DEPARTMENT OF HUMAN SERVICES, Appellee.
No. 08-893.
Supreme Court of Arkansas.
September 4, 2008.
Teresa L. Bloodman, Little Rock, for appellant.
No response.
PER CURIAM.
Appellant Erica Roper moves this court for an extension of time to supplement and file the record in this dependency-neglect case. Arkansas Supreme Court Rule 6-9(g) discusses extensions for completion of the record in dependency-neglect cases:
Only one extension for completion of the record and only one extension per party for submission of the petition shall be granted upon a showing of manifest injustice and only for a period of no more than seven (7) days. If the request is based on the court reporter's inability to complete the transcript, it must be supported by an affidavit of the reporter specifying why the transcript has not been completed.
In the present case, Roper requests an extension of forty-five days when an extension of no more than seven days is allowed and fails to include the required court reporter affidavit. The motion is denied.